Citation Nr: 9931512	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1940 to February 
1970.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1997 
rating decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for prostate cancer, claimed as secondary 
to Agent Orange exposure and service connection for skin 
cancer.  A noncompensable disability evaluation was also 
continued for the veteran's service-connected bilateral 
hearing loss.  

The Board notes that an April 1998 rating decision denied 
service connection for prostate cancer secondary to residuals 
of a urethral stricture.  The veteran was notified of the 
denial in May 1998.  The Board observes that a notice of 
disagreement has not been submitted as to the denial of 
service connection for prostate cancer secondary to residuals 
of a urethral stricture.  Therefore, such issue is not 
properly before the Board for appellate review.

In an October 1998 decision, the Board denied the veteran's 
claim for entitlement to a compensable evaluation for 
bilateral hearing loss.  The Board remanded the remaining 
issue on appeal to the RO to request that the veteran provide 
specific information as to any claimed periods of exposure to 
Agent Orange and to obtain the veteran's unit records.  The 
issue of entitlement to service connection for a skin 
disorder is not before the Board.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has not been shown to have served in the 
Republic of Vietnam during the Vietnam era.  

3.  Prostate cancer has not been shown to have had origins 
during active service or to be the result of the claimed 
exposure to Agent Orange.  


CONCLUSION OF LAW

Prostate cancer, claimed as secondary to Agent Orange 
exposure, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record is not 
appropriate.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and prostate cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
1997); 38 C.F.R. §§ 3.307, 3.309 (1998).  The disease entity 
for which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1998), will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998), will be considered 
chronic.  38 U.S.C.A. § 1101 (West 1991 & Supp. 1998); 
38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998), are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998), are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The available service personnel records indicate that the 
veteran had active service from August 1940 to February 1970.  
A DD Form 214, for the period from September 1964 to 
September 1967, indicated the veteran had eleven months and 
29 days of foreign and/or sea service.  During such period, 
the veteran was awarded citations including the Vietnam 
Service Medal and the National Defense Service Medal.  The 
veteran's specialty was listed as aircraft maintenance 
support.  A DD Form 214, for the period from September 1967 
to February 1970, indicated that the veteran had no foreign 
and/or sea service at that time.  The veteran's unit records 
reflect that he was assigned to the Ubon Airfield in Thailand 
in aircraft maintenance support with a tactical fighter 
squadron during the period from April 1966 to September 1966.  

The veteran's service medical records do not refer to 
complaints of or treatment for prostate cancer.  A May 1967 
treatment entry noted that the veteran complained of urinary 
frequency with decreased stricture dribbling.  The impression 
included probable benign prostatitis.  A May 1967 
consultation report noted that the veteran complained of 
hesitation with urination and a decrease in the force of his 
stream with dribbling.  The diagnosis was prostatitis.  A 
July 1967 entry indicated an impression of post-urethral 
stricture.  An August 1967 entry noted that the veteran had a 
history of a urethral stricture with a dilation in June 1967.  
There was a notation that the veteran's prostate felt fine.  
February 1968 and June 1968 consultation reports noted that 
the veteran was seen post-operative a catheter dilation for a 
urethral stricture.  He was reported to be doing well on both 
occasions.  The July 1969 separation examination report 
included a notation that the veteran's prostate was normal to 
digital examination.  There was also a notation that the 
veteran's genitourinary system was normal.  

The veteran underwent a VA general medical examination in 
March 1976.  The examiner noted that he had normal external 
genitalia and that his prostate was normal in size, shape and 
consistency.  The diagnoses included urethral stricture, by 
history.  

Private treatment records dated from August 1984 to March 
1997 indicated that the veteran was treated for several 
disorders.  An August 1984 report from Rapides General 
Hospital noted that the veteran underwent a visual 
urethrotomy, and transurethral resection of the prostate.  
The post-operative diagnosis was urethral stricture and 
benign prostatic hypertrophy.  A February 1992 surgical 
pathology report from such facility noted a diagnosis of 
prostate biopsy, right side, infiltrating moderately 
differentiated prostate adenocarcinoma, Gleason's Patterns 
II.  A March 1992 report indicated that a recent prostate 
exam had revealed a very small firm area at the right apex 
and a firm area at the right base which had not been present 
previously.  It was noted that the veteran underwent a 
transrectal ultrasound with biopsy which revealed 
adenocarcinoma of the prostate.  The diagnosis was stage B 
adenocarcinoma of the prostate.  

An March 1992 operative report noted that the veteran 
underwent a radical retropubic prostatectomy and visual 
urethrotomy.  The post-operative diagnosis was adenocarcinoma 
of the prostate, stage B 1, urethral stricture.  A May 1992 
report noted that the veteran had a chief complaint of 
urinary retention.  The impression, at that time, was post-
operative bladder neck contracture.  A June 1992 report noted 
that the veteran underwent an endoscopic incision of the 
bladder neck contracture with balloon dilation.  A June 1994 
history report from Rapides General Medical Center noted that 
the veteran had a radical retropubic prostatectomy and had 
persistent urinary incontinence.  The impression was urinary 
incontinence, status post-radical prostatectomy.  In June 
1994, the veteran underwent an endoscopic incision of a 
bladder neck contracture and endoscopic injection of 
"contigen".  Treatment reports indicate that in August 1994 
and July 1994, the veteran underwent cystoscopies with 
collagen injections.  In October 1995, he underwent an 
implantation of a ANS urinary sphincter prosthesis.  

The veteran underwent a VA genitourinary examination in March 
1997.  It was noted, as to history, that he had undergone a 
visual ureterotomy in 1984, a radical prostatectomy for 
prostate cancer in 1992 with subsequent post-operative 
bladder neck contracture requiring multiple procedures.  It 
was observed that the veteran had an artificial urinary 
sphincter in 1994.  The veteran's symptoms included minimal 
incontinence.  The diagnoses included cancer of the prostate, 
1992; urinary incontinence, 1992; and urethral stricture 
disease, 1984.  The examiner indicated that the prognosis was 
good for all the diagnosed disorders.  

The veteran underwent a VA genitourinary examination in June 
1997.  The veteran reported that he had good urinary control 
except for occasional stress urinary incontinence.  The 
examiner reported that the veteran's scrotum was normal and 
that he had an artificial sphincter which was working very 
well.  The prostatic fossa was empty.  The impression 
included carcinoma of the prostate, status post radical 
retropubic prostatectomy and insertion of artificial urinary 
sphincter secondary to the radical retropubic prostatectomy.  

In his January 1998 substantive appeal, the veteran reported 
that he was in aircraft which flew over Vietnam.  He also 
stated that where he was stationed, he had worked on aircraft 
that were used to spray Agent Orange.  

The veteran underwent an additional VA genitourinary 
examination in January 1998.  It was noted that the veteran 
reported that he had been in World War II and in the Vietnam 
War.  The examiner noted that the veteran had occasional 
stress type of urinary incontinence.  The examiner indicated 
that inspection of the penis, testicles, epididymis, and 
spermatic cord were all normal.  The prostatic fossa was 
empty.  The diagnoses included history of urethral stricture 
disease, managed by surgery; carcinoma of the prostate, 
diagnosed subsequently in 1992, status post radical 
retropubic prostatectomy; and incontinence of urine managed 
by artificial urinary sphincter.  The examiner commented that 
the etiology of the prostate cancer was not related to the 
urethral stricture.  The examiner also remarked that prostate 
cancer in the veteran's age group was very common and that 
Agent Orange was likely as not to be a precipitating or 
contributing factor for the veteran's prostate cancer.  

In a February 1999 statement on appeal, the veteran reported 
that he was stationed in Ubon, Thailand as an aircraft 
maintenance supervisor over the 8th tactical fighter 
squadron.  He stated that he was on duty twelve hours or more 
each day.  The veteran indicated that the aircraft flew 
missions twenty-four hours a day in support of the Vietnam 
War effort.  He indicated that some of the planes may have 
been "saturated" with Agent Orange.  The veteran stated 
that if any Agent Orange was in his system, it may have been 
from the "saturated" planes he worked on.  He further 
reported that he never served in Vietnam.  The veteran noted 
that on the trip to Ubon he flew over Vietnam and that he 
flew the same route when he returned to the United States.  

The Board has made a careful longitudinal review of the 
record.  It is observed that exposure to Agent Orange while 
in Vietnam shall be presumed for a veteran who served in the 
Republic of Vietnam during the Vietnam era.  Also, "service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  Additionally, 
the Board notes that prostate cancer is recognized as a 
disease attributable to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e) (1998).  The Board observes that the veteran's 
service personnel records indicate that during the period 
from September 1964 to September 1967, he had eleven months 
and 29 days of foreign and/or sea service.  During such 
period, the veteran was awarded citations including the 
Vietnam Service Medal.  Further, the veteran's unit records 
indicate that he was assigned to the Ubon Airfield in 
Thailand in aircraft maintenance support with a tactical 
fighter squadron during the period from April 1966 to 
September 1966.  The Board notes that in a February 1999 
statement on appeal, the veteran reported that while 
stationed in Ubon, Thailand, he was on duty twelve hours a 
day.  He indicated that aircraft from such facility flew 
missions twenty-four hours a day in support of the Vietnam 
War effort.  The veteran also stated that some of the planes 
may have been "saturated" with Agent Orange and that if any 
Agent Orange was in his system, it may have been from the 
"saturated" planes he worked on.  The Board observes that 
the evidence of record fails to indicate that the veteran 
actually had service in the Republic of Vietnam.  The veteran 
was never stationed in Vietnam, he was solely stationed in 
Thailand.  Also, there is no indication that the veteran 
served in waters offshore or had any duty or visitation in 
Vietnam.  The Board notes that in his February 1999 statement 
on appeal, the veteran specifically indicated that he never 
served in Vietnam.  He reported only that he flew over 
Vietnam on the trip to Ubon, Thailand and when he returned to 
the United States.  The evidence of record simply fails to 
indicate that the veteran had service in the Republic of 
Vietnam as indicated pursuant to the provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  The Board notes that because the 
veteran has not been shown to have served in the Republic of 
Vietnam during the Vietnam era, consideration of presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e) (1998), is not warranted.  See McCartt v. West 12 
Vet.App. 164 (1999) (both service in the Republic of Vietnam 
and the establishment of one of the listed diseases pursuant 
to 38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the inservice presumption of exposure to Agent 
Orange).  

The Board observes that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude the veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  It is observed that the 
veteran's service medical records make no reference to 
complaints of or treatment for prostate cancer.  A May 1967 
treatment entry indicated an impression of probable benign 
prostatitis and a May 1967 consultation report related a 
diagnosis of prostatitis.  A July 1967 entry related an 
impression of post-urethral stricture and an August 1967 
entry indicated that the veteran had a history of a urethral 
stricture with dilation in June 1967.  The July 1969 
separation examination report included notations that the 
veteran's prostate was normal to digital examination and that 
his genitourinary system was also normal.  Additionally, 
subsequent to service, an August 1984 report from Rapides 
General Hospital indicated that the veteran underwent a 
visual urethrotomy and transurethral resection of the 
prostate.  The post-operative diagnosis, at that time, was 
urethral stricture and benign prostatic hypertrophy.  

The Board observes that the first clinical reference to 
prostate cancer was pursuant to a February 1992 surgical 
pathology report from Rapides General Hospital, almost 
twenty-two years after the veteran's separation from service, 
which noted a diagnosis of prostate biopsy, right side, 
infiltrating, moderately differentiated prostate 
adenocarcinoma, Gleason's Pattern II.  Additionally, a March 
1992 report related a diagnosis of stage B adenocarcinoma of 
the prostate.  The veteran continued to receive treatment for 
residuals of his prostate cancer including incision of a 
bladder neck contracture and endoscopic injection of contigen 
as well as cystoscopies with collagen injections.  In October 
1995, he underwent an implantation of an ANS urinary 
sphincter prosthesis.  The Board observes that a March 1997 
VA genitourinary examination report indicated diagnoses which 
included cancer of the prostate, 1992; urinary incontinence, 
1992; and urethral stricture disease, 1984.  A June 1997 VA 
genitourinary examination report indicated an impression 
which included carcinoma of the prostate, status post radical 
retropubic prostatectomy and insertion of artificial urinary 
sphincter secondary to the radical retropubic prostatectomy.  
Further, the Board notes that a January 1998 VA genitourinary 
examination report noted that the veteran reported that he 
had been in World War II and in the Vietnam War.  The 
diagnoses, at that time, included history of urethral 
stricture disease, managed by surgery; carcinoma of the 
prostate, diagnosed subsequently in 1992, status post radical 
retropubic prostatectomy; and incontinence of urine, managed 
by artificial sphincter.  The examiner commented that the 
etiology of the veteran's prostate cancer was not related to 
the urethral stricture.  The examiner also remarked that 
prostate cancer in the veteran's age group was very common 
and that Agent Orange was likely as not to be a precipitating 
or contributing factor for the veteran's prostate cancer.  
The Board observes that the examiner's comments were 
apparently based on the history provided by the veteran.  The 
Board notes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
There is no indication that the examiner reviewed the 
veteran's claims folder prior to providing his opinions.  
Additionally, pursuant to the January 1998 VA genitourinary 
examination report, the veteran reported that he served in 
Vietnam.  However, as noted above, the veteran did not have 
service in the Republic of Vietnam pursuant to the provisions 
of 38 C.F.R. § 3.307(a)(6)(iii)(1998).  The examiner's 
comments, as to the relationship between Agent Orange and the 
veteran's prostate cancer, were apparently based on the 
assumption of Vietnam service without a thorough review of 
the record.  

The Board observes that it is certainly within the province 
of the veteran to report that he was exposed to Agent Orange 
during his period of service.  However, there is simply no 
evidence of record indicating that the veteran was actually 
exposed to Agent Orange during his period of service and he 
is not entitled to the presumption pursuant to 38 C.F.R. 
§ 3.309(e) (1998), due to lack of actual service in the 
Republic of Vietnam.  Further, the credible competent 
evidence of record does not adequately permit the diagnosing 
of prostate cancer during service or within a year of service 
separation, or otherwise relate the existence of such 
disability to the veteran's period of service.  Gregory v. 
Brown 8 Vet.App. 563 (1996).  The Board notes that the 
veteran has alleged, essentially, that he was exposed to 
Agent Orange during service and that his prostate cancer, 
therefore, originated during his period of service.  However, 
the veteran is not competent, as a lay person, to assert that 
a relationship exists between his period of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that not only is the veteran not entitled to presumptive 
service connection under 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), the probative medical evidence fails to adequately 
establish that Agent Orange exposure caused the veteran's 
prostate cancer.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for prostate cancer, claimed as 
secondary to Agent Orange exposure.  


ORDER

Service connection for prostate cancer, claimed as secondary 
to Agent Orange exposure, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

